DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 20 April fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, Citation 1 on Pg. 2 does not appear to have been provided. Two copies of WO 2013/019939 A2 appear to have been provided and a copy of the prior office action appears to have also been submitted as “NPL” for review. However, the ISR Written 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20, 26, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, Examiner submits that the limitation “a sound created within the housing is reduced and directed toward…” However, Examiner submits that such a “reduction” is indefinite inasmuch as “reduced” is a comparative term which is not provided with any clear basis for the comparison in either the claims or the specification. Specifically, the reduction is not attributed to any specific structure and it is unclear if the comparison is intended to be made: 

2. with consideration of a feature which is not explicitly claimed, but which is disclosed elsewhere in the claim (e.g. the housing wall thickness) and intended to compare the observed sound levels with an identical device which has thinner walls.
3. with consideration of a feature which is not specifically claimed (or explicitly disclosed), but is well-known to the prior art (e.g. force absorbing features on the moving parts) and intended to compare the observed sound levels with an otherwise identical device which omits additional sound reducing features
4. with consideration of a specific prior art device with radically different geometry.
Specifically, the specification makes reference to “reducing the sound generated” (Par. 35) and weakly ties it to “wall thickness” and the presence of the “syringe itself” to “seal the dispensing end opening and absorb sound”. Examiner notes that the “thickness” of the material used to form the housing wall is not specifically considered by the claims until Claim 21, which is claimed separately and apart from the functional limitation in Claim 20. Likewise, the functional language in Claim 20 is recited separate and apart from the “seal” created between the adapter and the syringe. Without setting forth a clear standard for making the claimed “reduction” it is unclear if the “reduction” can be made by inherent qualities of wall thickness (as compared to a theoretically 
Regarding Claim 26, Applicant recites “an external actuation surface”. However, parent Claim 25 has now been amended to recite such “an external actuation surface” and therefore it is unclear whether the surface of Claim 26 is intended to be the same or different from the surface of Claim 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 205322929 (“Xin”).
Regarding Claim 25, Xin discloses a fluid injection device (Fig. 1), comprising:
	A housing (1) comprising an inner surface (6) and an outer surface (5) which extends from a trigger end (circa 3) to a dispensing end (circa 2) along an injection axis (see Fig. 1);
	A housing top retainer (see generally 18 – note the crosshatching which demonstrates 18 is the transverse surface of a larger component which extends distally past the spring 11) comprising an external actuation surface (see 18 specifically – i.e. the angularly sloping transverse surface which defines the upper surface of the housing top retainer) disposed transverse to the injection axis at the trigger end (see Fig. 2), the external surface comprising a surface which tapers (RE: slopes) downward toward the dispensing end (see i.e. the left to right distal slope of the surface – Fig. 2);
	A syringe adapter (4) at the dispensing end of the housing, the syringe adapter configured to retain a needle-free syringe (Abstract) – whereby the ability for the syringe adapter to form a seal is as much a product of the syringe (which is not positively required) as it is the geometry of the adapter itself – such that the adapter of the invention of Xin is configured for use to make a seal with any suitably constructed corresponding syringe (including those that include gaskets and the like as part of the syringe to assist in the formation of the seal in association with the unmodified syringe adapter of Xin);
	A piston (8) retained within the housing and moveable along the injection axis between a loaded positon (see Fig. 2) proximal the trigger end and an unloaded position 
	A trigger (16, 13) mounted within the housing proximal the trigger end (see Fig. 2) and movable between a non-actuated position (see Fig. 2) and an actuated positon (not shown, i.e. when the trigger is depressed so as to disconnected 12, 19 from 10, 20) by depression of a push-button (16) disposed at the external actuation surface of the housing (see Fig. 1), said trigger comprising a push-button (16) with a front sliding guide (i.e. the right hand face of the button), a rear sliding guide (i.e. the left hand face of the button), a restrainer protrusion (see i.e. the ledge on the left hand face of the button), and a lever contact (i.e. the underside of the button which is in abutment with the lever of 13).
	Regarding Claim 26, Xin discloses the trigger is actuated by depression of the push-button disposed at the external actuation surface of the housing (Par. 34 – see Fig. 2).
	Regarding Claim 27, Xin discloses the trigger comprises a trigger latch (see at 12, 19) configured to engage a trigger catch (see at 20, 10) when the trigger is in the non-actuated position (see Fig. 2) and the piston is in the loaded position and to release the trigger catch when the trigger is in the actuated position (see Par. 34), wherein the trigger catch is configured to urge the trigger latch in a direction transverse to the injection axis when the piston moves from the unloaded position to the loaded position (i.e. the trigger catch pivots about the fulcrum of 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”).
Regarding Claims 25-27, should Examiner’s arguments that the syringe adapter of Xin is inherently “configured” to mate with any suitably constructed needless syringe (i.e. a syringe having a suitable proximal geometry which fits air-tight with the geometry of the adapter, whereby the proximal end of the syringe is formed of a suitable material 
Gasaway discloses a related injection device (Fig. 1) which is likewise configured to interface with a needle-free injector syringe (14) wherein the syringe comprises a threaded proximal end (25) and a head stop shoulder (see i.e. the enlarged circumference between 25 and 18 – Fig. 1) which is configured to correspondingly mate with a geometry of a threaded syringe adapter (39) (see Fig. 1) such that the threads are constructed in a manner which creates a seal at the distal end (see Detailed Description, Par. 13 – RE: “[t]he seal is provided only when the ampule assembly 14 is fully mounted on the injector assembly barrel, i.e. when the threaded end 24 is screwed tightly into the threaded front end 36 of the barrel 35” which thereby seals the distal end from air venting).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Xin to accommodate a needleless syringe of the type described by Gasaway via a sealing threaded connection between the proximal end of the syringe body and a corresponding thread at the distal end of the syringe adapter – thereby allowing the device to interface with a known syringe construction in a known and predictable manner for readying the device to inject a medicament retrained within the syringe delivery capsule.

    PNG
    media_image1.png
    815
    271
    media_image1.png
    Greyscale

Supplemental Figure: Xin, modified in view of Gasaway to form a threaded seal between the adapter and syringe to permit a known and predictable intraoperative connection therebetween

Claim(s) 1-5, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 4,874,367 (“Edwards”).
	Regarding Claim 1, Xin discloses a fluid injection device (Fig. 1), comprising:
	A housing (1) comprising an inner surface (6) and an outer surface (5) which extends from a trigger end (circa 3) to a dispensing end (circa 2) along an injection axis (i.e. the central axis which runs through the proximal and distal ends – see Fig. 1);
	A housing top retainer (see generally 18 – note the crosshatching which demonstrates 18 is the transverse surface of a larger component which extends distally 
	A syringe adapter (4) at the dispensing end of the housing, the syringe adapter configured to retain a needle-free syringe such that a plunger of the needle-free syringe is moveable within the housing along the injection axis (see Par. 34);
	A piston (8) retained within the housing by the syringe adapter (note the diameter of 4 in association with the diameter of the radial shelf of the piston circa the head 7) and moveable along the injection axis between a loaded positon (see Fig. 2) proximal the trigger end and an unloaded position (not shown – i.e. when the spring 15 is uncompressed) proximal the dispensing end, the piston comprising a piston head (7) proximal the dispensing end and a trigger catch (10, 20) proximal the trigger end of the housing, the piston head being moveably positioned to bias the plunger of the needle-free syringe along the injection axis (Par. 34);

	A trigger (16, 13) mounted within the housing proximal the trigger end (see Fig. 2) and movable between a non-actuated position (see Fig. 2) and an actuated positon (not shown, i.e. when the trigger is depressed so as to disconnected 12, 19 from 10, 20) by depression of a push-button (16) disposed at the external actuation surface of the housing (see Fig. 1), the trigger comprising a trigger latch (12 – particularly at 19) configured to engage the trigger catch when the trigger is in the non-actuated position (see Fig. 2) and the piston is in the loaded position and to release the trigger catch when the trigger is in the actuated position (Par. 34), wherein the trigger catch is configured to urge the trigger latch in a direction transverse to the injection axis when the piston moves from the unloaded position to the loaded position (i.e. 16 moves downward causing the trigger 13 to pivot about the pivot point in order to move the trigger latch away from the catch).
	Xin discloses the invention substantially as claimed except that the housing top retainer specifically includes a “venting slot”. However, Edwards discloses a related fluid injection device (Fig. 1) which likewise includes a housing (12) and a housing top retainer (14) which includes a button (72) disposed through a transverse face thereof. Edwards discloses the housing top retainer to also include a “vent” (73) which “allows air to pass through the back wall 15 as the gun is cocked and/or fired” (Detailed Description, Par. 12). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Xin to comprise a 
	Regarding Claim 2, Xin discloses the trigger catch comprises an annular engagement surface (see i.e. the annular shoulder at 10) extending radially outward from the injection axis and facing towards the dispensing end of the housing; and 
The trigger latch comprises an engagement surface (see at 19) extending inwardly towards the injection axis and facing towards the trigger end of the housing (see Fig. 2), and which engages the annular engagement surface of the trigger catch when the trigger is in the non-actuated position and clears the trigger catch when the trigger is in the actuated position (Par. 34).
Regarding Claim 3, Xin discloses the trigger catch further comprises an annular beveled surface (see i.e. the face opposite 10) which faces away from the injection axis towards the trigger end of the housing (see Fig. 2); and 
The trigger latch further comprises a beveled surface which faces towards the injection axis and towards the dispensing end of the housing (see i.e. the surface of 12 opposite 19).
Regarding Claim 4, Xin discloses the trigger further comprises a lever (i.e. the end of 12 immediately disposed underneath 16 so as to be in apposition therewith) biased towards the pushbutton by a return spring (11) disposed within the housing.

Regarding Claim 7, Xin discloses wherein the safety cap is pivotally mounted to the external actuation surface of the housing top retainer (see Fig. 2 – see Par. 43).
Regarding Claim 8, Xin discloses the interior surface of the housing comprises a portion extending towards the injection axis and which blocks the compression spring from contacting the trigger (see Fig. 2 – see i.e. the transverse wall in apposition with the proximal end of the spring to thereby separate it from the trigger mechanism).
Regarding Claim 9, Xin discloses the syringe adapter comprises an outer surface that extends away from the injection axis beyond the outer surface of the housing (see Fig. 1, 2 note the radial profile of the adapter versus that of the housing).
Regarding Claims 10 and 12, Xin, as modified, discloses the invention substantially as claimed except for explicitly reciting that the syringe adapter is “removable” and the housing is configured to removably accept alternatively configured syringe adaptors. However, Examiner notes that the figures of Xin appear to illustrate threads between the adapter and distal end of the housing (see Fig. 2) thereby suggesting to the ordinary artisan that the adapter and housing may be disassembled from one another. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to make the adapter of Xin to be removable from the housing via the threads, since it has been held that constructing the components of a device to be separable from one another requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Such a construction would allow the device to be user serviceable allowing for the 
Regarding Claim 11, as detailed above Xin appears to disclose threads which will be understood to be useful for permitting attachment, and removal, of the syringe adapter. Xin discloses the invention substantially as claimed except that the syringe adapter is connected to the injector via turning clockwise – however, Examiner submits that such “clockwise” threading is notoriously well-known, standard, and commonplace (observable with consideration of screws, bolts, nuts, bottle caps, spigots, hose nipples…etc.) It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize clockwise tightening threads (the standard direction for threading of typical screws, bolts, caps…etc. in contrast to anti-clockwise reverse threading) in order to utilize a well-known customary standard so that a user will not try to loosen the threads when they intend to tighten them and vice versa). 
Xin, discloses the invention substantially as claimed except that the piston and the compression spring are removable from the housing when the syringe adapter is removed from the housing such that the housing is configured to removably accept at least one of the alternatively sized pistons and springs. However, as discussed above, it has been held that constructing the components of a device to be separable from one another requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), whereby it therefore would have been obvious to make the springe and piston of Xin to be removable and replaceable whereby based upon the geometry of the housing removal through the distal end of the 
Regarding Claim 13, Xin, as modified, discloses the invention substantially as claimed except the syringe adapter is irremovably affixed to the dispensing end of the housing. However, it has been held that constructing in an integral fashion a device which was previously constructed of separable components requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), e.g. by using adhesive between the threads, in order to prevent tampering or accidental disassembly of the device. Examiner submits that the instant specification makes no particular claims as to any benefits of removable versus irremovable configurations and recalls them in a conclusory fashion that presents them as merely alternatives to one another (Par. 13) – as such, in association with prior jurisprudence, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), constructing the adapter to be either removable or irremovable from the housing is found to be a mere obvious design choice conferring only the expected results of creating a configuration wherein the adapter can be easily removed by a user to allow for replacement/servicing of the device or irremovable to prevent tampering of the device.
Regarding Claim 14, Xin discloses the compression spring is retained around the piston by the piston head (see i.e. the radially enlarged shoulder of the piston head upon which the distal end of the compression spring abuts).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”) and U.S. Patent No. 5,569,189 (“Parsons”).
Regarding Claim 20, Xin discloses a fluid injection device (Fig. 1), comprising:
	A housing (1) comprising an inner surface (6) and an outer surface (5) which extends from a trigger end opening (circa 3) to a dispensing end opening (circa 2);
	A piston (8) retained within the housing (Fig. 2) and moveable along the injection axis between a loaded positon (see Fig. 2) and an unloaded position (not shown – i.e. when the spring 15 is uncompressed) to bias a plunger of a received syringe (Par. 34);
	A syringe adapter (4) at the dispensing end opening of the housing (see Fig. 2), the syringe adapter configured to retain the syringe (Par. 34);
Xin discloses the invention substantially as claimed except for explicitly reciting that the syringe adapter is “removable” and the housing is configured to removably accept alternatively configured syringe adaptors. However, Examiner notes that the figures of Xin appear to illustrate threads between the adapter and distal end of the housing (see Fig. 2) thereby suggesting to the ordinary artisan that the adapter and housing may be disassembled from one another. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to make the adapter of Xin to be removable from the housing via the threads, since it has been held that constructing the components of a device to be separable from one another requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961);

A housing top retainer (see generally 18 – note the crosshatching which demonstrates 18 is the transverse surface of a larger component which extends distally past the spring 11) comprising an external actuation surface (18) disposed transverse to the injection axis at the trigger end (see Fig. 2), the external actuation surface comprising a surface which tapers downward toward the dispensing end.
Xin discloses the invention substantially as claimed except for explicitly illustrating the needle-free syringe, even though Xi does contemplate the use of such a syringe in association with the device (see Abstract). However, Gasaway discloses a related injection device (Fig. 1) which is likewise configured to interface with a needle-free injector syringe (14) wherein the syringe comprises a plunger (26), a dispenser capsule (18, 20), a threaded head (232 or 25), a head stop shoulder (see i.e. the enlarged circumference between 25 and 18 – Fig. 1), and an injection nozzle (22), the plunger being moveable within the housing to eject the medicament, and the proximal threaded end/shoulder stop of the syringe being configured to mate with corresponding threads of a syringe adapter (see Fig. 1). Gasaway discloses that these threads are constructed in a manner which creates a seal at the distal end (see Detailed Description, Par. 13 – RE: “[t]he seal is provided only when the ampule assembly 14 is fully mounted on the injector assembly barrel, i.e. when the threaded end 24 is screwed 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Xin to accommodate a needleless syringe of the type described by Gasaway via a sealing threaded connection between the proximal end of the syringe body and a corresponding thread at the distal end of the syringe adapter – thereby allowing the device to interface with a known syringe construction in a known and predictable manner for readying the device to inject a medicament retrained within the syringe delivery capsule.
Xin, in view of Gasaway, discloses the invention substantially as claimed except that the thickness of the device material and/or the threads of the adapter and the corresponding threads of the syringe explicitly the resultant construction is provided such that “sound created within the housing is reduced and directed toward the trigger end opening and away from a subject being injected”. 
Examiner first notes that the materials identified by Xin (see Par. 31) overlap with those identified by Applicant (see Par. 35) as being suitable for sound reduction/redirection – whereby the inherent thickness of the materials identified by Xin would be understood to “reduce” sound as compared to an identical device constructed with arbitrarily thinner walls of the same material.
Furthermore, Examiner notes that the threads described by Gasaway must be considered to inherently reduce sound exhibited via the distal end because they explicitly seal that opening from the egress of air (see DETX, Par. 13). Specifically, it will be understood that sound waves are mechanical waves which require a media (in the . 

Conclusion



    PNG
    media_image2.png
    820
    285
    media_image2.png
    Greyscale
                                       
    PNG
    media_image3.png
    822
    270
    media_image3.png
    Greyscale
 
Supplemental Figures: Xin, modified in view of Gasaway, the seal at the distal end between the adapter and syringe (see Gasaway, DETX, Par. 13) prevents air (carrying sound waves) from escaping through the distal end of the housing. Air is slowed and redirected from the distal end, up through the medial section of the body, through the opening previously occupied by the piston, and into the upper housing. A portion of the air sound waves are slowed, a portion leaks past the seams of the various upper housing/trigger components, and a portion is absorbed by the materials of the upper housing which partially attenuate the sound energy and also resonate the sound energy into the ambient air.





Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”) and U.S. Patent No. 5,569,189 (“Parsons”) as applied above, and further in view of U.S. Publication No. 2016/0022910 (‘Tsui’).
Regarding Claim 21, Examiner submits that the inherent thickness of the materials selected to construct the housing of Xin will necessarily “reduce” the amount of sound which passes through the housing as compared to an identical housing made of arbitrarily thinner materials. However, should Examiner’s arguments not be found persuasive the following is presented. Material geometry, material density, physical 
As such, it would have been, obvious for a person having ordinary skill in the art at the time the invention was made to use a material for construct the housing of the invention of Xin of a suitably thick sound attenuating material wherein the combination of material properties of the housing (particularly its thickness) in association with the inherent noise levels of the moving components of the invention is suitable to “reduce” sound from passing through the housing surfaces compared to an unmodified thinner housing material.
Regarding Claim 22, Xin discloses that the housing may be formed of a metal, such as a zinc-plated carbon steel.
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”), U.S. Patent No. 5,569,189 (“Parsons”), and U.S. Publication No. 2016/0022910 (‘Tsui’) as applied above, and further in view of U.S. Patent No. 6,004,286 (“Bellhouse”).
Regarding Claim 23, Xin, discloses that the housing may comprise a metal material, e.g. zinc-plated carbon steel. However, Xin does not recognize whether or not 
Regarding Claim 24, Examiner submits that by constructing the device of Xin of a suitable sound attenuating materials of suitable thickness (see Bellhouse and Tsui) and sealing the distal end junctions between the housing and syringe/adapter (see Gasaway) as well as adding additional known sound attenuation mechanisms as needed (see Parsons), the resultant device will be constructed such that the sound created within the housing only exits the housing through the trigger end opening (i.e. the absorbing material of the housing will reduce the perceived sound resonated through the housing itself and the sealing of the distal end will prevent the escape of air – and therefore sound), thereby leaving the trigger end opening as the weak point for air and sound escape.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Furthermore, Examiner submits that Applicant’s arguments that Claim 20 (and its dependents) is/are not indefinite is not persuasive for the reasons cited above. Particularly, the claim sets forth a standard for reducing the sound, but does not sufficiently attribute the structure which is specifically used to attenuate the sound or providing a comparison for determining whether a reduction has or has not occurred. While there is nothing wrong, per se, with relying on functional language to describe and invention that functional language should clearly elucidate the structural metes and bounds of the claim. In the instant case it is unclear what structure, if any claimed, is responsible for this “reduction”, or if some other structure, disclosed in the specification, but not enumerated in the claims is responsible for the reduction. Applicant’s arguments point to features which are not claimed in Claim 20, but rather present in the dependent claims (see .e.g. the “wall thickness”). Since these limitations are separately introduced in the dependent claim it would be suggestive that they cannot form the basis for the reduction cited in Claim 20. Applicant further alleges the “seal” should be understood as contributing to the attenuation, but this function is not prescribed to the seal in Claim 20 so as to make it clear that the reduction comparison is made by comparing an unsealed versus sealed opening or if the reduction is being made via some other metric.
Furthermore, Examiner submits that the concepts of “reducing” sound created within the housing is not the same as re-directing sound. Examiner submits that re-directing sound (i.e. by obstructing the release of air from the distal end via the seal between the syringe and adapter) does not reduce “a sound created within the housing” 
This rejection is necessitated by Applicant’s remarks inasmuch as Examiner submits that the record is unclear as to the metes and bounds of this function and how it may be envisaged without the broadest reasonable interpretation of the claims. For example, Examiner reiterates that the inherent thickness of any injector (in the instant case the Xin injector) will exhibit some degree of sound attenuation/reduction (as compared to if the same injector was merely made with a thinner walled material) and sound redirection based on the influence the geometry has on air flow (direct air flow being understood to be the prior medium which permits sound wave propagation). Therefore, the tubular shape of the invention of Xin will cause sound to propagate in the axial direction whereby some sound energy will escape with the air toward the distal end while some sound energy will escape with the air into the upper housing portion, and some sound energy will be absorbed by the various materials of the device (with some attenuation and some resonance of the materials transferring sound back into the surrounding air media). Any obstruction to the distal end of Xin will reduce the amount of sound which can be released at the distal end and cause the air (and sound) to be redirected proximally.
For example, Gasaway – by obstructing the air flow through the distal opening using corresponding sealing threads between the syringe adapter and the syringe – will be understood to obstruct the flow of air (and soundwaves therein) from the distal end of the device causing increased attenuation of the waves and re-direction of the waves toward the trigger end when compared to an unsealed, unobstructed adapter. 


Conclusion
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                
11/10/2021